DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention. The closest prior art of record, U.S. Patent 10,537,482 to Fukasawa, discloses an underpants-type disposable diaper having a front outer member 30a has a non-stretchable region ADc in an intermediate position in the width direction and two stretchable regions Ade disposed on two sides of the non-stretchable region ADc, as shown in figure 3. The stretchable region is defined by an inner sheet layer 31, an outer sheet layer 32, and elongated elastic members 35a, as shown in figure 3. The elastic members 35 are fixed in a stretched state, as disclosed in column 10, lines 21-25, in the width direction at intervals in the front-back direction, as shown in figure 3, between the inner and outer sheet layers, as disclosed in column 9, lines 29-34. The non-stretchable region is defined by the inner sheet layer 31, the outer sheet layer 32, and a graphic sheet 40, as shown in figure 3, and further comprising idle elastic members 35 having at least one residual portion continuing from the corresponding elastic member 35 in the stretchable region and each cut fragment separated from the elastic member in the stretchable region, as shown in figure 8 and disclosed in column 17, lines 18-35. 
With respect to claim 10, the closest prior art of record, Fukasawa, does not disclose a region that is coextensive with the graphic sheet having no cut mark of the elastic members. With respect to claims 13 and 20, the closest prior art of record, Fukasawa, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781